Exhibit 10.44

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDED AND RESTATED SERVICES AND SUPPLY AGREEMENT

This AMENDED AND RESTATED SERVICES AND SUPPLY AGREEMENT (this “Agreement”) dated
as of September 10, 2010 (the “Effective Date”), is entered into among Biogen
Idec MA Inc. (“Biogen Idec”), Covella Pharmaceuticals, Inc. (“Covella”) and
Santarus, Inc. (“Santarus”) (hereinafter collectively, the “Parties”).

BACKGROUND

 

A. Biogen Idec and Covella entered into a License Agreement (as amended, the
“License Agreement”) dated as of January 22, 2009, pursuant to which Covella
obtained an exclusive license to the patents and certain know-how and other
intellectual property owned or controlled by Biogen Idec relating to Anti-VLA1
integrin antibodies (“Anti-VLA1 Antibody Program”).

 

B. Biogen Idec and Covella entered into a Services And Supply Agreement (the
“Original Agreement”) dated as of January 22, 2009, between Covella and Biogen
Idec to provide certain stability testing and storage services relating to
materials manufactured by Biogen Idec for use in the Anti-VLA1 Antibody Program,
and to sell such materials to Covella.

 

C. Covella has entered into an Agreement and Plan of Merger dated as of
September 10, 2010 (the “Merger Agreement”) with Santarus, SAN Acquisition Corp.
and Lawrence C. Fritz, as the Stockholder Representative, pursuant to which
Santarus will acquire Covella.

 

D. In connection with the transactions contemplated by the Merger Agreement, the
Parties desire to amend and restate the Original Agreement on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Definitions. Terms used with initial capital letters shall have the
respective meanings set forth in this Agreement, or if not defined herein, the
respective meanings given them in the License Agreement.

2. Testing, Storage and Supply of Existing Inventory

2.1 Description of Existing Inventory. It is understood that as of the Effective
Date, Biogen Idec has in inventory approximately:

2.1.1 [***] ([***]) grams of drug product (as further described on Exhibit 1,
the “Existing Product”) in bulk form, consisting of humanized anti-VLA1
monoclonal antibody drug substance, [***], and which has been manufactured in
compliance with cGMP (the “Bulk Drug Substance”); and

2.1.2 [***] ([***]) vials of the Existing Product (as further described on
Exhibit 1) in the form of lyophilized humanized anti-VLA1 monoclonal antibody
drug product, [***], and which has been manufactured in compliance with cGMP
(the “Drug Product”, and collectively with the Bulk Drug Substance, the
“Existing Inventory”).

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.2 Stability Testing

2.2.1 [***]

2.2.2 Inter-lab Qualification Assistance. Biogen Idec shall provide its
reasonable assistance to affect the orderly transfer to Covella of the Anti-VLA1
Antibody Program analytical testing methods and stability knowledge as specified
in this Section 2.2.2 and in Exhibit 3 (“Analytical Documentation”). For this
purpose, Biogen Idec will deliver to Covella the items of Biogen Idec Analytical
Documentation that exist in electronic or tangible form within [***] of the
Effective Date. For avoidance of doubt, Biogen Idec shall at no point be
required to create or complete any new reports or documents, all document will
be transferred as-is. This “Inter-lab Qualification” would include, but not be
limited to, the Covella laboratory conducting assays on the Existing Inventory
in parallel with the activities described in Section 2.2.1. Biogen Idec will
allow a Covella analytical representative(s) to observe the testing activities
in the Biogen Idec laboratories to the extent necessary for a successful
Inter-lab Qualification. Biogen Idec will also provide reasonable assistance to
Covella for the Inter-lab Qualification activities, and if requested by Covella,
will provide such Biogen Idec personnel as reasonably necessary to facilitate
the Inter-lab Qualification, provided that Biogen Idec’s assistance with respect
to such activities shall be limited to a total of [***] at the applicable FTE
rate.

2.2.3 On-going Testing. Biogen Idec shall not be responsible for any ongoing
testing after the initial testing of existing inventory as described in section
2.2.1. Covella shall be responsible for conducting stability testing in a
professional manner and in accordance with industry standards, provided that
Covella shall not be obliged to conduct such stability testing on any part of
the [***] Materials that are known to have become [***] with their
then-applicable stability specifications.

2.3 Supply of Material

2.3.1 Storage and Supply of [***] Material. Biogen Idec agrees to maintain any
[***] Material in storage for up to [***] after the Effective Date (the “Storage
Period”), and to supply to Covella from time to time during the Storage Period,
such quantities of the [***] Material as are properly requested by Covella in
writing, at no additional charge. Covella shall request quantities of [***]
Material pursuant to purchase orders that include quantities requested and a
good faith description of the intended uses and timeframes for use of such
quantities, and Covella shall use commercially reasonable efforts to adhere to
such uses and timeframes. Biogen Idec shall supply the [***] Material within
[***] of each such request. Any such [***] Material requested by Covella shall
be delivered Ex Works (Incoterms 2000), Biogen Idec’s facility in Cambridge,
Massachusetts. Prior to shipment, Biogen Idec shall provide to Covella a
certificate of analysis and certificate of cGMP compliance, in a form reasonably
agreed by the Parties, demonstrating that the relevant [***] Material to be
shipped conform to the applicable specifications therefore and was manufactured
under cGMP conditions. [***] Material in the form of Bulk Drug Substance may not
be ordered in units less than [***], and [***] Material in the form of Drug
Product may not be ordered in units less than [***]. [***] Biogen Idec agrees to
store and handle the [***] Material in the same manner as Biogen Idec stores and
handles its own similar products (i.e., monoclonal antibody products in bulk or
vialed form, as the case may be). The Parties acknowledge and agree that Biogen
Idec’s storage and supply obligations hereunder are conditioned upon, and shall
be subject to, a mutually acceptable quality agreement to be entered into by the
Parties within [***] after the Effective Date hereof. Title to Existing Product
and [***] Material shall transfer to Covella as set forth in Section 12.6 of
this Agreement.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.3.2 Product Warranty. Biogen Idec warrants that: (i) [***]; (ii) all of the
[***] Material has been manufactured and stored in accordance with, and when
supplied to Covella hereunder, will comply with cGMP requirements; and
(iii) none of the [***] Material has been adulterated or misbranded under the
United States Food, Drug and Cosmetic Act. [***]

2.4 Duration of Supply Obligation. Upon the earlier of (i) the date of
termination or expiration of this Agreement or of the Storage Period,
(ii) Covella’s provision of notice to Biogen Idec that it will not request any
further quantities of [***] Material, or (iii) Covella’s failure to pay any
storage fee due under Section 3.3 within [***] after Biogen Idec’s provision of
written notice that such amount is past due, Biogen Idec’s obligations under
this Section 2 (other than the warranties set forth in Section 2.3.2 with
respect to [***] Material supplied to Covella hereunder which shall survive such
events) shall be deemed to have expired.

2.5 Master Cell Bank. It is understood that as of the Effective Date, Biogen
Idec has in inventory the cell line [***] (the “Master Cell Bank”) used to
manufacture the Existing Inventory and engineered using certain technology of
Biogen Idec and certain other technology [***] as further described in the
License Agreement.

2.5.1 [***]

2.6 Conversion of Bulk Drug Substance to Drug Product. Covella shall have the
right during the Storage Period to manufacture some portion of the Bulk Drug
Substance in the Existing Inventory to additional Drug Product (“Fresh
Product”). [***]

2.6.1 In the event that Biogen Idec and Covella do not for any reason enter into
definitive documents with respect to manufacture of Fresh Product within [***]
after Biogen Idec’s receipt of request from Covella to manufacture said product,
[***].

3. Payment

3.1 Payment for [***] Material. The fee for each gram of [***] Bulk Drug
Substance delivered to Covella is [***] Dollars per gram ($[***] /gram), and the
fee for each vial of [***] Drug Product delivered to Covella is [***] Dollars
per vial ($[***] /vial). Such amounts shall accrue and become due at the same
time as the payment for achievement of the first “Receipt of Approval” Clinical
and Regulatory Milestone under Section 5.2 of the License Agreement; provided,
however, that in the event that the License Agreement is terminated, for any
reason, prior to the achievement of the first such Clinical and Regulatory
Milestone, then such accrued amounts shall become due and Covella shall make
such payment to Biogen Idec within thirty (30) days of the termination date of
the License Agreement. In the event that Covella sells or otherwise transfers
any [***] Material to a Third Party (other than any such transfer to a clinical
site performing studies, analytical laboratory conducting testing on behalf of
Covella, or manufacturing organizations used by Covella for the production of
Fresh Product), Covella shall within thirty (30) days pay to Biogen Idec an
amount equal to the greater of (i) the fees accrued for such [***] Material, or
(ii) any and all amounts actually paid to Covella or its Affiliates for such
[***] Material; provided this Section 3.1 shall not apply to transfer of [***]
Material to Covella or a Third Party for the purpose of storing the Material on
Covella’s behalf following expiration or termination of this Agreement and the
charges of $[***] /gram of [***] Bulk Drug Substance or $[***] for each vial of
[***] Drug Product shall accrue only when Covella transfers [***] Material from
storage for the purpose of using it for human clinical trials.

3.2 Payment for Stability Testing. Covella shall compensate Biogen Idec for the
stability testing of the [***] Material on a time and materials basis at the
rates and for the costs and materials set forth in the SOW. Biogen Idec shall
deliver to Covella upon written request any remaining amounts of the reagents
used for the stability testing of the [***] Material outlined in 2.2.1 at no
charge.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.3 Payment Terms. Except as otherwise specified in this Agreement or the SOW,
amounts due shall be payable by Covella within thirty (30) days of the date of
each invoice. Late payments will accrue interest from the date due until the
date paid at a rate of [***] % per month, or the maximum rate allowed under
applicable law, whichever is less, on the unpaid balance.

4. Confidential Information

4.1 Sections 4.2, 4.3, 4.4, 4.5 and 4.6 of this Agreement shall apply to the
extent that the item in question is not subject to the confidentiality
provisions of the License Agreement. The Parties acknowledge that the License
Agreement contains, among other things, intellectual property ownership, license
and confidentiality provisions that may apply to compounds, samples, materials,
data, information or other items that are the subject of this Agreement. Nothing
in this Agreement shall be deemed to vary, amend, or waive any provision of the
License Agreement.

4.2 Biogen Idec agrees to treat any confidential or proprietary information
obtained from Covella or generated or created by Biogen ldec in the course of
performing services under this Agreement, (collectively, the “Confidential
Information”) as the confidential and exclusive property of Covella, and agrees
not to disclose any of the Confidential Information to any third party without
first obtaining the written consent of Covella. Biogen Idec agrees that it will
use any Confidential Information only for purposes of providing services to
Covella hereunder and for no other purpose without the prior written consent of
Covella.

4.3 The above provisions of confidentiality shall not apply to that part of the
Confidential Information which Biogen Idec is able to demonstrate by documentary
evidence:

 

  (i) was in Biogen Idec’s possession prior to receipt from Covella (other than
as a result of Biogen Idec’s conduct of the Anti-VLA1 Antibody Program, in which
case such Confidential Information shall remain subject to the confidentiality
provisions of this Agreement or the License Agreement, as applicable); or

 

  (ii) was in the public domain at the time of receipt from Covella, other than
by acts or omissions of Biogen Idec in breach of this Agreement or the License
Agreement; or

 

  (iii) becomes part of the public domain through no fault of Biogen Idec, its
directors, officers or employees, other than by acts or omissions of Biogen Idec
in breach of this Agreement or the License Agreement; or

 

  (iv) is lawfully received by Biogen Idec from some third party having a right
of further disclosure and such third party did not obtain the information from
Covella or is not otherwise under an obligation of confidentiality; or

 

  (v) is independently developed by Biogen Idec outside of this Agreement after
the Effective Date without use of the Confidential Information or any
Proprietary Information (as defined in the License Agreement).

4.4 Biogen Idec shall not publish any articles or make any presentations
relating to the services provided hereunder or referring to data, information or
materials generated as part of such services, in whole or in part, without the
prior written consent of Covella.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4.5 Biogen Idec agrees that, upon the earlier to occur of (i) Covella’s request
or (ii) termination or expiration of this Agreement, Biogen Idec shall return to
Covella all parts of the Confidential Information and will return or destroy any
copies thereof made by Biogen Idec, its directors, officers or employees. In no
event shall Biogen Idec dispose of any materials or data or other information
obtained or generated in the course of providing the services hereunder without
giving Covella sixty (60) days’ prior written notice of its intent to do so.

4.6 Neither anything herein contained nor any delivery of any Confidential
Information to Biogen Idec shall be deemed to grant to Biogen Idec any rights or
licenses under any patent applications or patents or to any know-how, technology
or inventions of Covella.

5. Information. Biogen Idec shall provide to Covella, at Covella’s request, any
information related to the services that exist in tangible form at the time of
the request and are reasonably required by Covella in support of its
applications to regulatory authorities, patent offices or such governmental
bodies as regulate the clinical development, marketing approval and/or prices of
pharmaceutical products; provided, however, that the foregoing shall in no event
require Biogen Idec to provide copies of laboratory notebooks or manufacturing
run records generated prior to the Effective Date. Biogen Idec will provide
copies of laboratory notebook data generated as part of the activities described
in Section 2 to Covella to the extent necessary for a successful Inter-lab
Qualification or for regulatory submission purposes.

6. Quality Assurance

6.1 Upon request, Biogen Idec shall provide Covella a copy of Biogen Idec’s
internal guidelines for testing, quality control, documentation, record-keeping
and standard and general operating procedures used by Biogen Idec in connection
with the services provided hereunder.

6.2 Biogen Idec shall share with Covella the results of any inspection by a
government agency that may affect the services provided hereunder or results of
such services.

7. Exclusion of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE SOW
OR IN SECTION 2.3.2 HEREOF, BIOGEN IDEC EXPRESSLY DISCLAIMS ALL WARRANTIES,
EXPRESSED OR IMPLIED, AS TO THE SERVICES OR ANY MATERIALS PROVIDED HEREUNDER,
INCLUDING MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND THAT THE
MATERIALS, SERVICES OR THEIR RESULTS SHALL BE NON-INFRINGING.

8. Limitations and Exclusions of Liability

8.1 TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BIOGEN IDEC SHALL NOT BE
LIABLE FOR ANY DELAYS TO ANY RESEARCH AND/OR DEVELOPMENT PROGRAM, INCLUDING
CLINICAL TRIALS, LOSS OF DATA, LOSS OF PROFITS, OR LOSS OR BUSINESS OR BUSINESS
OPPORTUNITIES, REGARDLESS OF HOW SUCH DAMAGES ARE CHARACTERIZED, OR FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO THIS AGREEMENT OR TO THE SERVICES PROVIDED OR
CONTEMPLATED HEREUNDER, HOWEVER CAUSED AND REGARDLESS OF THEORY OF LIABILITY OR
WHETHER BIOGEN IDEC HAS BEEN ADVISED OR IS AWARE OF THE POSSIBILITY OF SUCH
DAMAGES.



--------------------------------------------------------------------------------

8.2 TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BIOGEN IDEC SHALL NOT BE
LIABLE FOR ANY DAMAGES OF ANY KIND GREATER THAN THE AMOUNT ACTUALLY PAID UNDER
THE SOW TO WHICH SUCH DAMAGES RELATE, OR IN THE CASE OF DAMAGES THAT ARE NOT
SPECIFIC TO THE SOW, $10,000. THESE LIMITATIONS WILL APPLY EVEN IF BIOGEN IDEC
HAS BEEN ADVISED OR IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES. BOTH PARTIES
HEREBY ACKNOWLEDGE THAT THE MUTUAL COVENANTS AND AGREEMENTS SET FORTH IN THIS
AGREEMENT, INCLUDING THE FEES CHARGED HEREUNDER, REFLECT THIS ALLOCATION OF
RISK. THE LIMITATIONS OF THIS SECTION SHALL APPLY EVEN IN THE EVENT OF A FAILURE
OF THE ESSENTIAL PURPOSE OF THIS PROVISION.

9. Notices. Any notice, consent or report required or permitted to be given or
made under this Agreement by one Party to the other Party shall be in English
and in writing, delivered personally or by facsimile (receipt verified and a
copy promptly sent by personal delivery, U.S. first class mail or express
courier providing evidence of receipt, postage prepaid (where applicable)), or
by U.S. first class mail or express courier providing evidence of receipt,
postage prepaid (where applicable), at the following address for a Party (or
such other address for a Party as may be specified by like notice):

 

To Biogen Idec:   To Covella: Biogen Idec MA Inc.   c/o Santarus, Inc. 14
Cambridge Center   3721 Valley Centre Drive, Suite 400 Cambridge MA 02142   San
Diego, CA 92130 Attention:   Attention: Susan Alexander, Esq.   Legal Affairs
Department General Counsel   Facsimile: 858-314-5702 Facsimile: (866) 546-2758  
Phone: 858-314-5700 Phone: (617) 679-2386     With a copy to (which shall not
constitute With a copy to (which shall not   notice hereunder): constitute
notice hereunder):   Biogen Idec MA Inc.   Latham & Watkins LLP 14 Cambridge
Center   12636 High Bluff Drive, Suite 400 Cambridge MA 02142   San Diego, CA
92130 Attention: Susan Green   Attention: Scott N. Wolfe Associate Director,
Program   Facsimile: (858) 523-5450 Management   Phone: (858) 523-5400
Facsimile: (6 17) 9 14-4569   Phone: (617) 679-22 18  

10. Duration and Termination

10.1 This term of Agreement shall commence as of the Effective Date and, subject
to earlier termination in accordance with this Section 10, shall continue in
force until the third anniversary of the Effective Date, unless extended in
writing by the mutual written agreement of the Parties.

10.2 Notwithstanding anything herein to the contrary:

10.2.1 This Agreement shall terminate automatically upon the termination of the
License Agreement.



--------------------------------------------------------------------------------

10.2.2 Following completion of the Stability and Inter-lab Qualification
activities set forth in Part C.1 and C.3 of the SOW, this Agreement may be
terminated at any time by either Party upon sixty (60) days’ written notice to
the other Party. Either Party may terminate this Agreement upon ten (10) days’
written notice to the other Party in the event of default by the other Party of
its material obligations under this Agreement, unless such default is cured
within such ten (10) day period.

10.3 Covella may terminate work under the SOW upon ten (10) days’ prior written
notice to Biogen Idec without terminating the entire Agreement. Upon termination
of work under the SOW under this Section 10.3, Covella shall pay Biogen Idec for
the work completed by Biogen Idec prior to the date of receipt by Biogen Idec of
the notice of termination, plus, unless such termination is for the uncured
breach by Biogen Idec of any provision of this Agreement or the gross negligence
or intentional misconduct of Biogen Idec or any of its employees, any committed,
non-refundable or non-recoverable costs and any additional termination fees
specified in the SOW.

10.4 Covella shall have the right to request transfer of [***] Material to
Covella or a Third Party for the purpose of storing the Materials in connection
with the (i) expiration or termination of this Agreement, (ii) expiration of the
Storage Period, (iii) or upon Covella’s written request at any time prior to
(i) or (ii). Such request must be made, if at all, prior to the date of
expiration or termination of this Agreement or the expiration of the Storage
Period, whichever occurs first. Biogen Idec shall cooperate in making any such
transfers in a prompt manner, at Covella’s cost. If no such request is timely
made, Biogen Idec shall be free to dispose of the [***] Material as it sees fit,
in accordance with Section 2.4 and upon thirty (30) days’ prior written notice
to Covella.

10.5 This Section 10.5 and Sections 1 (Definitions), 2.3.2 (Product Warranty)
(solely with respect to [***] Material supplied to Covella hereunder), 3
(Payment), 4 (Confidential Information), 5 (Information), 6 (Quality Assurance),
7 (Exclusion of Warranties), 8 (Limitations and Exclusions of Liability), 9
(Notices), 10.4, 11 (Disputes) and 12 (Miscellaneous) of this Agreement shall
survive the expiration or termination for any reason of this Agreement. In the
event of termination by Biogen Idec for any reason other than Covella’s breach
of this Agreement or the License Agreement, Covella may require Biogen Idec to
complete the SOW if then underway, provided that Biogen Idec’s storage
obligations under the SOW shall not continue past the date that this Agreement
would otherwise have expired pursuant to Section 10.1. In the event that Biogen
Idec terminates this Agreement due to a breach of this Agreement or the License
Agreement by Covella, Covella shall within ten (10) days of the termination date
deliver to Biogen Idec any unused [***] Material that it controls as of the date
of the notification of termination by Biogen Idec.

11. Disputes

11.1 Any dispute as to the breach, performance or interpretation of this
Agreement (a “Dispute”) shall be resolved by final, binding arbitration in
accordance with the provisions of this Section 11. The arbitration shall be
conducted by the Judicial Arbitration and Mediation Services, Inc. (or any
successor entity thereto) (“JAMS”) under its rules of arbitration then in
effect, except as modified in this Agreement. The arbitration shall be conducted
in the English language, by a single arbitrator. The arbitrator shall engage an
independent expert with experience in the subject matter of the Dispute to
advise the arbitrator.

11.2 The Parties and the arbitrator shall use all reasonable efforts to complete
any such arbitration within two (2) months from the issuance of notice of a
referral of any such Dispute to arbitration. The arbitrator shall determine what
discovery will be permitted, consistent with the goal of limiting the cost and
time which the Parties must expend for discovery; provided that the arbitrator
shall permit such discovery as he or she deems necessary to permit an equitable
resolution of the Dispute.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

11.3 The Parties agree that the decision of the arbitrator shall be the sole,
exclusive and binding remedy between them regarding the Dispute presented to the
arbitrator. Any decision of the arbitrator may be entered in a court of
competent jurisdiction for judicial recognition of the decision and an order of
enforcement. The arbitration proceedings and the decision of the arbitrator
shall not be made public without the joint consent of the Parties and each Party
shall maintain the confidentiality of such proceedings and decision unless each
Party otherwise agrees in writing.

11.4 Unless otherwise mutually agreed upon by the Parties, the arbitration
proceedings shall be conducted in San Diego, California. The Parties agree that
they shall share equally the cost of the arbitration filing and hearing fees,
the cost of the independent expert retained by the arbitrator, and the cost of
the arbitrator and administrative fees of JAMS. Each Party shall bear its own
costs and attorneys’ and witnesses’ fees and associated costs and expenses.

11.5 Pending the selection of the arbitrator or pending the arbitrator’s
determination of the merits of any Dispute, either Party may seek appropriate
interim or provisional relief from any court of competent jurisdiction as
necessary to protect the rights or property of that Party.

12. Miscellaneous

12.1 This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and assigns, provided that
neither Party shall have the right to assign this Agreement or its rights and
obligations hereunder without the prior written consent of the other Party,
except that either Party may assign this Agreement to an affiliate or in
connection with the transfer or sale of all or substantially all of its assets
or business related to this Agreement, or in the event of its merger or
consolidation or change in control or similar transaction provided such
affiliate or successor assumes and agrees to be bound by the terms hereof.

12.2 This Agreement sets forth the entire agreement of the Parties with respect
to the subject matter contained herein, and may not be modified or amended
except by a written agreement executed by the Parties.

12.3 Covella and Biogen Idec are independent parties and nothing in this
Agreement is intended or shall be deemed to create a partnership, agency,
employer/employee or joint venture relationship between the Parties or between
either Party and any employee or agent of the other Party.

12.4 If any provision of this Agreement shall be found by a court to be void,
invalid or unenforceable, the same shall either be reformed to comply with
applicable law or stricken if not so conformable, so as not to affect the
validity or enforceability of this Agreement.

12.5 This Agreement shall be governed by and construed in accordance with the
laws of California, without regard to the conflicts of law principles that would
provide for application of the law of a jurisdiction other than California and
excluding the United Nations Convention on Contracts for the International Sales
of Goods.

12.6 The Parties acknowledge and agree that this Agreement does not limit or
enlarge any obligation under, or otherwise vary, amend or form any part of the
License Agreement. No breach of this Agreement shall create any liability for
either Party under the License Agreement unless a separate basis for such
liability is expressly set forth in the License Agreement. Title to each lot of
the



--------------------------------------------------------------------------------

biological materials supplied by Biogen Idec to Covella hereunder shall transfer
to Covella upon delivery of such lot to Covella. Covella acknowledges and agrees
that no right or license, either express or implied, is granted under this
Agreement with respect to any patent, trade secret, know-how, other information
or intellectual property rights of Biogen Idec or any third party in the
biological materials supplied hereunder or any other subject matter and any such
license rights are as set forth in the License Agreement.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement through
their duly authorized representatives as of the date first set forth above.

 

BIOGEN IDEC MA INC.   SANTARUS, INC. By: /s/ George Scangos   By: /s/ Gerald T.
Proehl Name: George Scangos   Name: Gerald T. Proehl Title: Chief Executive
Officer   Title: President and Chief Executive Officer COVELLA PHARMACEUTICALS,
INC.   By: /s/ Lawrence C. Fritz   Name: Lawrence C. Fritz   Title: Chief
Executive Officer  

[SIGNATURE PAGE TO AMENDED AND RESTATED SERVICES AND SUPPLY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT 1

Existing Product

Antibody hAQC2

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Current Inventory – Drug Product

[***]

Current Inventory – Bulk Drug Substance

[***]

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 2

Scope of Work (SOW)

Anti-VLA1 (BG0004) [***] & Inter-lab Qualification Project

A. Project Scope

Biogen Idec will provide the following activities in support of the VLA-1
Project for Covella.

1. [***]

2. Reagents: Biogen Idec will provide ordering, supply, and storage of the
custom reagents and materials required to perform the [***] and analysis of the
VLA-1 Bulk Drug Substance and Drug Product for the activities performed at
Biogen Idec. Any reagents remaining at the conclusion of the [***] will be
transferred to Covella. The list of custom materials that Covella may require
for future [***] is specified below (see Section C.3).

B. Deliverables

1. [***]

2. Reagents: Any remaining custom reagents will be shipped to Covella one time.

C. Breakdown of Activities and Fees

1. [***]

 

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***]    [***]      
   [***]       [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***] [***]    [***]    [***]    [***]       [***]   
[***]

2. Inter-lab Qualification:

Inter-lab Qualification will be performed in conjunction with those activities
as outlined above for [***]. Any additional resources will be billed at $[***]
per FTE hour.

3. Reagents:

 

Reagent

  

Preparation Time

  

Qualification Time

  

Total Time

(worst case)

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]       [***] [***]    [***]       [***]

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

D. Terms

[***]

[***]

[***]

[***]

[***]

E. Points of Contact

Upon authorization of the SOW, Covella will work with Biogen Idec to establish
timelines for the initiation and execution of the project. Contact information
for the primary points of contact for each organization is provided below.

 

Company

  

Biogen Idec

  

Covella

Name    Joseph Molon    Laura Weston Title      
Sr. Director, Pharmaceutical Technology Mailing Address    14 Cambridge Center


Cambridge, MA 02142

   3721 Valley Centre Drive, Suite 400


San Diego, CA 92130

Email Address    Joseph.Molon@biogenidec.com    lweston@santarus.com Phone   
617-914-6894    858-314-5734 Fax       858-314-5701

F. Key Assumptions

1. Biogen Idec will provide all applicable and required test materials(s) and
any available documents to Covella in order to meet the requirements of the
project.

2. Covella will generate all relevant method transfer protocols.

3. Work performed will be done as outlined in this proposal and in accordance
with Biogen Idec’s Standard Operating Procedures, and cGXP regulatory
guidelines, where applicable.

G. Approval

This SOW is acknowledge and accepted by Biogen Idec and Covella by their duly
authorized representatives.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

BIOGEN IDEC MA, INC.       COVELLA PHARMACEUTICALS, INC.

By:

 

 

    By:  

 

[signature]       [signature] Name:         Name: Gerald T. Proehl Title:      
  Title: President and Chief Executive Officer Date:         Date:        



--------------------------------------------------------------------------------

EXHIBIT 3 - Analytical Documentation

INFORMATION REQUIRED TO RELEASE TEST PRODUCT AND QUALIFY REFERENCE STANDARDS

 

Document

  

Title

     [***]    [***]   [***]    [***]   [***]    [***]   [***]    [***]   [***]
   [***]   [***]    [***]   [***]    [***]   [***]    [***]   [***]    [***]  
[***]    [***]   [***]    [***]   [***]    [***]   [***]    [***]   [***]   
[***]   [***]    [***]   [***]    [***]   [***]    [***]   [***]    [***]  
[***]    [***]   [***]    [***]   [***]    [***]   [***]    [***]  

HISTORICAL [***] DATA

 

Description

          [***]      [***]      [***]      [***]      [***]      [***]     
[***]      [***]     

ANALYTICAL REPORTS

  [***]      [***]     

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 4

[***]

 

Document

  

Title

    

[***]

   [***]  

[***]

   [***]  

[***]

   [***]  

[***]

   [***]  

[***]

   [***]  

[***]

   [***]  

[***]

   [***]  

Other Documents

    

[***]

    

[***]

    

[***]

    

[***]

    

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.